Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-5, 8-16 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A semiconductor device having an input terminal to receive an input signal, an output terminal to be connected to a load, and a power supply terminal to receive a power supply voltage, the semiconductor device comprising: an overcurrent detection circuit that monitors a current that flows through the power semiconductor switch and that outputs to the logic circuit and to the overheat detection circuit an overcurrent detection signal when the current that flows through the power semiconductor switch exceeds a prescribed threshold,
wherein in the overheat detection circuit, the overheat detection threshold is set to a first threshold value when semiconductor device is operating normally, and the overheat detection threshold values is changed to a second threshold value 
A semiconductor device having an input terminal to receive an input signal, an output terminal to be connected to a load, and a power supply terminal to receive a power supply voltage, the semiconductor device comprising: a high-voltage detection circuit that monitors the power supply voltage on the power supply terminal and outputs to the overheat detection circuit a high-voltage detection signal when the power supply voltage exceeds a prescribed voltage, 
wherein in the overheat detection circuit, the overheat detection threshold is set to a first threshold value when semiconductor device is operating normally, and the overheat detection threshold values is changed to a second threshold value that is lower than the first threshold value when the overheat detection circuit receives the overcurrent detection signal from the overcurrent detection circuit, and

A semiconductor device having an input terminal to receive an input signal, an output terminal to be connected to a load, and a power supply terminal to receive a power supply voltage, the semiconductor device comprising: a high-voltage detection circuit that monitors the power supply voltage on the power supply terminal and outputs to the overheat detection circuit a high-voltage detection signal when the power supply voltage exceeds a prescribed voltage, wherein the overcurrent protection circuit includes an inverter circuit that monitors a voltage at the output terminal and that outputs the overcurrent detection signal when a voltage drop due to an ON resistance of the power semiconductor switch becomes lower than an output inversion threshold of the inverter circuit, 
wherein the high-voltage detection circuit comprises: 
a first constant current circuit, a second constant current circuit, and a plurality of Zener diodes, all of which are connected in series between the power supply terminal and a ground terminal; 

an inverter circuit that receives a voltage at a node connecting the first constant current circuit and the second constant current source and that outputs the high-voltage detection signal when the power supply voltage applied to the power supply voltage terminal exceeds a sum of respective Zener voltages of the plurality of Zener diodes and the Zener diode for logic signal generation, and
wherein the overheat detection circuit comprises: 
a temperature detection sensor comprising a plurality of diodes mutually connected in series; 
an OR gate configured to receive the overcurrent detection signal and the high-voltage detection signal; and 
a switching device connected to an output of the OR gate, the switching device short-circuiting one or more of the plurality of diodes when the output of the OR gate is HIGH as recited in claim 8.

a high-voltage detection circuit that monitors the power supply voltage on the power supply terminal and outputs to the overheat detection circuit a high-voltage detection signal when the power supply voltage exceeds a prescribed voltage, wherein in the overheat detection circuit, the overheat detection threshold is set to a first threshold value when semiconductor device is operating normally, and the overheat detection threshold values is changed to a second threshold value that is lower than the first threshold value when the overheat detection circuit receives the overcurrent detection signal from the overcurrent detection circuit as recited in claim 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836